DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. Applicant’s allege the prior art of record fails to teach all of the claimed limitations. The Examiner respectfully disagrees. Applicant provides multiple arguments that will be addressed in turn.
First, Applicants argue Morrell fails to teach “sensors configured to read biometric information received by pressing a portion of the user’s body against one or more of the sensors.” Applicant supports their point by stating, “Biometric sensors are used to collect measureable biological characteristics from a person. . . . Biometric sensors are typically transducers that change biometric traits (e.g., fingerprints, iris patterns, facial images, voice patterns, etc.) into electrical signals. Examples of biometric sensors are . . . an optical sensor (for fingerprint matching). Thus, Applicant acknowledges a common and notoriously well-known biometric sensor is a sensor used for fingerprint matching.  Morrell notes the use of biometric sensors in [0275], which was cited by the Examiner. 
Applicants then argue the use of biometric sensors taught by Morrell does not require touching a sensor. However, as Applicant has readily admitted, it is common knowledge that “biometric sensors are used to collect measureable biological characteristics from a person[,]” and that biological characteristics include fingerprints. 
Second, Applicant argues McKenna fails to teach authenticating a user using biometric information. However, Applicant notes McKenna teaches authenticating users for the gaming system by an “authentication processes well known in the art.” The Examiner noted using biometric sensors was taught earlier in the claim by Schena, as modified by Morrell. McKenna teaches the “network authenticates the end user in a known fashion at step 1040.” Since determining biometric information to authenticate a user through biometric sensors is well-known in the art, the Examiner relied on that as the “known fashion” discussed in McKenna to authenticate a user. As such, Applicant’s arguments are not considered persuasive.
Third, Applicant argues Wang fails to teach the use of “pins.” However, in the cited portions, Wang teaches the use of actuators as touch transducers. The claim language discusses how the pins actuate based on the touch detected. Applicant’s original disclosure, in [0037], states, “actuators 118 may be, for example, linear actuators, hydraulic actuators, pneumatic actuators, magnetic actuators, or any combination of different types of actuators that are coupled to parts of the pins to control movement of one portion of a pin . . . .” Thus, the actuators of Wang function in a similar 
Fourth, Applicant appears to make a similar argument with respect to Claims 2-3 as the one presented with respect to Wang. For the same reasons, Applicant’s arguments are not considered persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner provided a specific rationale to combine the pins of Schena with the actuators and system of Wang in order provide the recreation of a tactile input to a remote user.
Lastly, Applicant argues Wang fails to teach glands to allow palpitation on a second device without provided any further analysis. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language i.e., sweat glands. Wang also notes that the actions determined by the touching of the first device by the user is sent to and replicated on the second device for a remote user. 
It should be noted if the Applicant is intending to claim “a portion of the body comprising glands” of a user, and not a device, a significant 35 USC 101 issue arises, specifically, Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claim 4 may then be rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
As such, Applicant’s argument are not considered persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schena, US PG-Pub 2009/0184923, hereinafter Schena, in view of Morrell et al., US PG-Pub 2016/0163165, hereinafter Morrell, McKenna et al., US PG-Pub 2011/0045910, hereinafter McKenna, and Wang et al., US PG-Pub 2015/0220199, hereinafter Wang.
Regarding Claim 1, Schena teaches an electronic device (Abstract), the device comprising: 
a body (haptic feedback interface device 12); 
a plurality of pins (a plurality of pins 490) extending from the body ([0107]), the pins including couplings to facilitate movement of a first portion of the pins relative to a second portion of the pins (Figs. 8A-9E, and corresponding descriptions), the pins being controllable to control the movement of the first portion relative to the second portion and to control a force applied by the pins on an external object (Figs. 8A-9E, and corresponding descriptions; [0070]-[0077]); 
sensors (sensors 112) cooperating with the pins to detect forces externally applied to the pins (Figs. 8A-9E, and corresponding descriptions; [0065], [0070]-[0077]); 
where the device actuates a communication subsystem for communication (bus 20; Fig. 1, and corresponding descriptions), over a network (Fig. 1, and corresponding descriptions; [0059]), with a remote electronic device (host computer systems 14); 
a controller (local microprocessor 110) coupled to the pins, the sensors, and the communication subsystem (Fig. 1, and corresponding descriptions).
However, Schena does not explicitly teach the sensors configured to read biometric information received by pressing a portion of the user's body against one or more of the sensors.
Morrell teaches the sensors configured to read biometric information received by pressing a portion of the user's body against one or more of the sensors (Morrell: [0275], biometric sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the notorious and well known use of biometric sensors as taught by Morrell into the device taught by Schena in order to detect the fingerprint of the user (Morrell: [0275]), thereby providing more security for the user.
However, Schena, as modified by Morrell, does not explicitly teach the device further configured to compare the biometric information against biometric information of one or more permitted users;
with the remote electronic device only where the biometric information has been authenticated as corresponding to the one or more permitted users.
McKenna teaches the device further configured to compare the biometric information against biometric information of one or more permitted users (McKenna: [0069]-[0071]);
with the remote electronic device only where the biometric information has been authenticated as corresponding to the one or more permitted users (McKenna: [0069]-[0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the authentication taught by McKenna into the device taught by Schena, as modified by Morrell, in order to restrict unauthorized users (McKenna: [0069]-[0071]), thereby providing a more secure connection.
However, Schena, as modified by Morrell and McKenna, does not explicitly teach the controller coupled to the pins, the sensors, and the communication subsystem to: 
based on detected forces externally applied to the pins, transmit a signal to the remote electronic device for the control of the remote electronic device; 
receive response signals from the remote electronic device; 
based on the response signals received from the remote electronic device, actuate ones of the pins to control the movement of the first portion relative to the second portion and to control the force applied by the pins on the external object.
Wang teaches the controller (Wang: processor 56) coupled to the pins, the sensors, and the communication subsystem (Wang: Figs. 1-2, and corresponding descriptions) to: 
based on detected forces externally applied to the pins, transmit a signal to the remote electronic device for the control of the remote electronic device (Wang: Figs. 1-2 and 20A-20B, and corresponding descriptions; [0051]-[0052], [0054], [0059], [0061]-[0063]); 
receive response signals from the remote electronic device (Wang: Figs. 1-2 and 20A-20B, and corresponding descriptions; [0051]-[0052], [0054], [0059], [0061]-[0063]); 
based on the response signals received from the remote electronic device, actuate ones of the pins to control the movement of the first portion relative to the second portion and to control the force applied by the pins on the external object (Wang: Figs. 1-2 and 20A-20B, and corresponding descriptions; [0051]-[0052], [0054], [0059], [0061]-[0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the communication system taught by Wang with the device taught by Schena, as modified by Morrell and McKenna, in order to provide the recreation of a tactile input to a remote user (Wang: [0041]), thereby allowing for a more immersive environment for each user.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schena, US PG-Pub 2009/0184923, hereinafter Schena, in view of Wang et al., US PG-Pub 2015/0220199, hereinafter Wang.
Regarding Claim 2, Schena teaches an electronic device (Abstract), the device comprising: 
a body (haptic feedback interface device 12); 
a plurality of pins (a plurality of pins 490) extending from the body ([0107]), the pins including couplings to facilitate movement of a first portion of the pins relative to a second portion of the pins (Figs. 8A-9E, and corresponding descriptions), the pins being controllable to control the movement of the first portion relative to the second portion and to control a force applied by the pins on an external object (Figs. 8A-9E, and corresponding descriptions; [0070]-[0077]); 
sensors (sensors 112) cooperating with the pins to detect forces externally applied to the pins (Figs. 8A-9E, and corresponding descriptions; [0065], [0070]-[0077]).
However, Schena does not explicitly teach the device in communication with a second electronic device substantially similar to the electronic device, where the displacement of the sensors on the electronic device cause the electronic device to send instructions to the second electronic device as to movement of pins on the second electronic device that represent a movement of pins on the second electronic device that correspond to the movement detected by the sensors disposed on the electronic device.
Wang teaches the device in communication with a second electronic device substantially similar to the electronic device (Wang: Figs. 1-2 and 20A-20B, and corresponding descriptions; [0051]-[0052], [0054], [0059], [0061]-[0063]), where the displacement of the sensors on the electronic device cause the electronic device to send instructions to the second electronic device as to movement of pins on the second electronic device that represent a movement of pins on the second electronic device that correspond to the movement detected by the sensors disposed on the electronic device (Wang: Figs. 1-2 and 20A-20B, and corresponding descriptions; [0051]-[0052], [0054], [0059], [0061]-[0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the communication system taught by Wang with the device taught by Schena in order to provide the recreation of a tactile input to a remote user (Wang: [0041]), thereby allowing for a more immersive environment for each user.
Regarding Claim 3, Schena teaches an electronic device (Abstract), the device comprising: 
a body (haptic feedback interface device 12); 
a plurality of pins (a plurality of pins 490) extending from the body ([0107]), the pins including couplings to facilitate movement of a first portion of the pins relative to a second portion of the pins pins (Figs. 8A-9E, and corresponding descriptions); 
sensors (sensors 112) cooperating with the pins to detect forces externally applied to the pins (Figs. 8A-9E, and corresponding descriptions; [0065], [0070]-[0077]).
However, Schena does not explicitly teach the electronic device in communication with a second electronic device equipped with means to deform its surface to substantially match the shape detected by the sensors.
Wang teaches the electronic device in communication with a second electronic device equipped with means to deform its surface to substantially match the shape detected by the sensors (Wang: Figs. 1-2 and 20A-20B, and corresponding descriptions; [0051]-[0052], [0054], [0059], [0061]-[0063]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the communication system taught by Wang with the device taught by Schena in order to provide the recreation of a tactile input to a remote user (Wang: [0041]), thereby allowing for a more immersive environment for each user.
Regarding Claim 4, Schena, as modified by Wang, teaches the electronic device of claim 3 being applied to a portion of the body comprising glands (Wang: diaphragm actuators) and actuating transmission of data to the second electronic device (Wang: Figs. 1-2, 16A-18B and 20A-20B, and corresponding descriptions; [0051]-[0052], [0054], [0059], [0061]-[0063], [0087]-[0095], noting how the device is touched by the skin of the user, which has glands), configured to allow palpation of the second electronic device after being configured, utilizing the data, to match that portion of the body to which the electronic device is applied (Wang: Figs. 1-2, 16A-18B and 20A-20B, and corresponding descriptions; [0051]-[0052], [0054], [0059], [0061]-[0063], [0087]-[0095]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627